Order entered February 22, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-01256-CV

                                  DEANNA AI LEE, Appellant

                                                 V.

                               KEVIN DUC NGUYEN, Appellee

                       On Appeal from the 255th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-17-22786

                                             ORDER
       We REINSTATE this appeal.

       By order dated January 16, 2019, we abated this appeal to allow the trial court to make

findings of fact and conclusions of law. On February 21, 2019, a supplemental clerk’s record

was filed containing the trial court’s findings of fact and conclusions of law.

       Appellant shall file her brief by March 25, 2019.

                                                       /s/    ROBERT D. BURNS, III
                                                              CHIEF JUSTICE